Citation Nr: 1328340	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  12-15 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des 
Moines, Iowa


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim for service connection for hypertension as 
secondary to service-connected posttraumatic stress disorder 
(PTSD) and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel




INTRODUCTION

The Veteran had active duty service from January 1944 to 
June 1946, including combat service during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2011 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the Veteran's request 
to reopen a claim for service connection for hypertension 
and denied the claim on its merits.

A review of the paperless, electronic (Virtual VA) claims 
processing system does not reveal any documents pertinent to 
the claim on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a final decision issued in September 2009, the RO 
denied the Veteran's claim of entitlement to service 
connection for hypertension.

2.  Evidence added to the record since the final September 
2009 denial is not cumulative or redundant of the evidence 
of record at the time of the decision and raises a 
reasonable possibility of substantiating the Veteran's claim 
of entitlement to service connection for hypertension.



CONCLUSIONS OF LAW

1.  The September 2009 rating decision that denied the 
Veteran's claim of entitlement to service connection for 
hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012). 
 
2.  New and material evidence has been received to reopen 
the claim of entitlement to service connection for 
hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of 
entitlement to service connection for hypertension is 
completely favorable, no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations.  However, consideration 
of the merits of the claim is deferred pending additional 
development consistent with the VCAA.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability. Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  In a recent decision, 
the United States Court of Appeals for the Federal Circuit 
(the Federal Circuit) determined that such an alternative 
method can be used only in cases involving those conditions 
explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  
Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical profession."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence 
to be made after the evidence has been admitted").
 
Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, such as cardiovascular-renal disease, to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for disability that 
is proximately due to or the result of a service-connected 
disease or injury.   38 C.F.R. § 3.310.  That regulation 
permits service connection not only for disability caused by 
service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 
 
Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision 
and may not be revised on the same factual basis except by a 
duly constituted appellate authority.  38 C.F.R. § 3.104(a).  
The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 
3.160(d), 20.200, 20.201, 20.202, and 20.302(a). 
 
Generally, a claim which has been denied in an unappealed 
Board decision or an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  
 
New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 
 
The United States Court of Appeals for Veterans Claims 
(Court) has held that the determination of whether newly 
submitted evidence raises a reasonable possibility of 
substantiating the claim should be considered a component of 
the question of what is new and material evidence, rather 
than a separate determination to be made after the Board has 
found that evidence is new and material.  See Shade v. 
Shinseki, 24 Vet. App. 110 (2010).  The Court further held 
that new evidence would raise a reasonable possibility of 
substantiating the claim if, when considered with the old 
evidence, it would at least trigger the Secretary's duty to 
assist by providing a medical opinion.  Id. 
 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 
179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 
 
When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990). 

The Veteran previously claimed entitlement to service 
connection for hypertension in July 2009.   In a September 
2009 rating decision, the RO denied service connection for 
such disorder as the service treatment records were negative 
for a diagnosis of hypertension and a VA examiner determined 
that the Veteran's hypertension was not related to service 
or the Veteran's service-connected PTSD.  The examiner 
reasoned that although stress and anxiety could play into 
elevations of blood pressure, there was no specific or 
relevant documentation in the medical literature that 
specifically stated that PTSD caused hypertension and that 
"there appeared to be no aggravation issues."  The RO denied 
service connection for hypertension as the evidence did not 
show that hypertension was related to the service-connected 
PTSD nor was there any evidence of hypertension during 
service.  The Veteran did not appeal this September 2009 
rating decision and it is final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. §§ 3.104, 20.302, 20.1103.   

The Board has considered the applicability of 38 C.F.R. § 
3.156(b), which provides that, when new and material 
evidence is received prior to the expiration of the appeal 
period, it will be considered as having been filed in 
connection with the claim which was pending at the beginning 
of the appeal period.  However, in the instant case, such 
regulation is inapplicable as no evidence pertaining to the 
Veteran's claim for service connection for hypertension was 
received prior to the expiration of the appeal period 
stemming from the September 2009 rating decision.  See also 
Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); 
Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. 
West, 13 Vet. App. 159, 161-62 (1999). 
 
Evidence received since the September 2009 rating decision 
consists of the July 2011 VA examination report and the 
Veteran's lay statements.  In this regard, the VA examiner 
opined that the Veteran's hypertension was less likely as 
not caused by, a result of, or aggravated by his PTSD and 
that the available medical literature did not demonstrate 
causality between PTSD and hypertension from studies which 
were "performed in a rigorous way."  In November 2011, the 
Veteran cited to a study published in the Journal of 
American Medicine which purportedly found that veterans with 
PTSD were more prone to heart risk factors as well as a 
second study which purportedly found that PTSD had been 
linked with elevated blood pressure.
The Veteran has also submitted statements and testimony 
detailing anxiety and symptoms through the present time.  
The Board notes that the Veteran is capable of reporting 
observable symptoms of an injury or illness, as well as the 
length of time those symptoms have persisted.  See Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).   
 
Presuming the credibility of the Veteran's statements 
pursuant to Justus and in light of the newly citied studies 
that address a potential nexus between the Veteran's 
hypertension and service-connected PTSD, the Board finds 
that the evidence received since the September 2009 rating 
decision is neither cumulative nor redundant, and raises the 
possibility of substantiating the claim of service 
connection.  See 38 C.F.R. § 3.156(a).  In this regard, the 
Veteran's claim for hypertension was previously denied as 
there was no nexus to service or service-connected PTSD.  
The RO had determined that a VA examination to address the 
etiology of such a disorder was necessary to decide the 
claim.  See Shade, supra.  Moreover, while the July 2011 VA 
examiner offered a negative opinion, such addresses the 
etiology of the Veteran's hypertension and, as such, offers 
a more complete view of the disorder.  Therefore, based on 
the foregoing reasons, the Board finds that new and material 
evidence has been received and, accordingly, the claim of 
entitlement to service connection for hypertension is 
reopened. 


ORDER

New and material evidence having been received, the claim 
for service connection for hypertension is reopened; the 
appeal is granted to this extent only.


REMAND

The Veteran contends that his service-connected PTSD caused 
or aggravated his hypertension.  In support of this claim, 
the Veteran submitted multiple abstracts from medical 
studies and referenced other such studies which purportedly 
documented a link between PTSD and hypertension.  A July 
2011 VA examiner opined that he could not find even one 
medical article which was conducted in a randomized, 
controlled fashion (as they were all retrospective studies) 
and that there were zero articles which were performed in a 
rigorous way as to demonstrate casualty between PTSD and 
hypertension.  The examiner also opined that the Veteran's 
PTSD had not permanently aggravated his hypertension.  
However, in November 2011, the Veteran cited to two 
additional studies which purportedly documented a link 
between PTSD and hypertension.  On remand, the examiner 
should address the studies identified by the Veteran and 
explain the significance of a randomized controlled study in 
demonstrating causation.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum to the July 2011 VA 
examination, if possible, or afford the 
Veteran a VA examination to determine the 
nature and etiology of his claimed 
hypertension.  The examiner should review 
the claims folder and note such review in 
the examination report.  The examination 
should include a review of the Veteran's 
history and current complaints as well as 
a comprehensive evaluation and any tests 
deemed necessary. 
 
The examiner is asked to furnish an 
opinion with respect to the following 
question:

Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's hypertension had been aggravated 
beyond the normal progress of the disorder 
by his service-connected PTSD?  If so, the 
examiner should also indicate the extent 
of such aggravation by identifying the 
baseline level of disability.  This may be 
ascertained by the medical evidence of 
record and also by the Veteran's 
statements as to the nature, severity, and 
frequency of his observable symptoms over 
time.

The examiner should specifically address 
the Veteran's contention that some medical 
studies have established a link between 
PTSD and hypertension, including the 
studies detailed by the Veteran in 
November 2011 and the excerpts provided to 
the Board in November 2010.  In addition, 
the examiner should address the 
significance, if any, of conducting 
randomized controlled studies in 
demonstrating causality between PTSD and 
hypertension.
 
In answering the questions posed above, 
the examiner is advised that the Veteran 
is competent to report injuries and 
symptoms, and that his reports must be 
considered in formulating the requested 
opinion.  If the Veteran's reports are 
discounted, the examiner should provide a 
rationale for doing so. 
 
A complete rating should be given for each 
opinion expressed. In this regard, a 
discussion of the facts and medical 
principles involved would be considerable 
assistance to the Board.

2.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued before the 
claims file is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


